Exhibit 10.1
THE MANITOWOC COMPANY, INC.
2013 OMNIBUS INCENTIVE PLAN
 
1.    Purpose, Effective Date and Definitions.
 
(a)    Purpose.  The Manitowoc Company, Inc. 2013 Omnibus Incentive Plan has two
complementary purposes:  (i)  to attract, retain, focus and motivate executives
and other selected employees, directors, consultants and advisors and (ii) to
increase shareholder value.  The Plan will accomplish these objectives by
offering participants the opportunity to acquire shares of the Company’s common
stock, receive monetary payments based on the value of such common stock or
receive other incentive compensation on the terms that this Plan provides.
 
(b)    Effective Date; History.  This Plan will become effective on the date on
which the Plan is approved by the Company’s shareholders (the “Effective
Date”).  If the Company’s shareholders approve this Plan, then the Company’s
2003 Incentive Stock and Awards Plan and the Company’s 2004 Non-Employee
Director Stock and Awards Plan (together, the “Prior Plans”) will terminate on
the Effective Date and the Company’s Short-Term Incentive Plan will terminate on
December 31, 2013, and no new awards may be granted under such plans after their
respective termination dates; provided that each such plan shall continue to
govern awards outstanding as of the date of such plan’s termination and such
awards shall continue in force and effect until terminated pursuant to their
terms.  The number of Shares reserved in Section 5(a) was adjusted effective as
of March 4, 2016 to reflect the effect of the spin-off of the Company’s
wholly-owned subsidiary, Manitowoc Foodservice, Inc., that was completed on that
date.  The number of Shares reserved in Section 5(a) and the Participant
limitations in Section 5(d) that are denominated in Shares were adjusted in
accordance with Section 17 of this Plan effective November [17], 2017 (the
“Reverse Split Date”) to reflect the effect of the 1-for-4 reverse stock split
and proportionate reduction to the Company’s authorized number of Shares.  Each
reference to a number of Shares in this document has been adjusted to reflect
such reverse stock split.
 
(c)    Definitions.  Capitalized terms used and not otherwise defined in various
sections of the Plan have the meanings given in Section 19.
 
2.    Administration.
 
(a)    Administration.  In addition to the authority specifically granted to the
Administrator in this Plan, the Administrator has full discretionary authority
to administer this Plan, including but not limited to the authority to:
(i) interpret the provisions of this Plan; (ii) prescribe, amend and rescind
rules and regulations relating to this Plan; (iii) correct any defect, supply
any omission, or reconcile any inconsistency in the Plan, any Award or any
agreement covering an Award in the manner and to the extent it deems desirable
to carry this Plan or such Award into effect; and (iv) make all other
determinations necessary or advisable for the administration of this Plan. All
Administrator determinations shall be made in the sole discretion of the
Administrator and are final and binding on all interested parties.
 
Notwithstanding any provision of the Plan to the contrary, the Administrator
shall have the discretion to grant an Award with any vesting condition, any
vesting period or any performance period if the Award is granted to a newly
hired or promoted Participant, or accelerate or shorten the vesting or
performance period of an Award, in connection with a Participant’s death,
Disability, Retirement or termination by the Company or an Affiliate without
Cause or a Change of Control.
 
 

--------------------------------------------------------------------------------




 
Notwithstanding the above statement or any other provision of the Plan, once
established, the Administrator shall have no discretion to increase the amount
of compensation payable under an Award that is intended to be performance-based
compensation under Code Section 162(m), although the Administrator may decrease
the amount of compensation a Participant may earn under such an Award.
 
(b)    Delegation to Other Committees or Officers.  To the extent applicable law
permits, the Board may delegate to another committee of the Board, or the
Committee may delegate to one or more officers of the Company, any or all of
their respective authority and responsibility as an Administrator of the Plan;
provided that no such delegation is permitted with respect to Stock-based Awards
made to Section 16 Participants at the time any such delegated authority or
responsibility is exercised unless the delegation is to another committee of the
Board consisting entirely of Non-Employee Directors. If the Board or the
Committee has made such a delegation, then all references to the Administrator
in this Plan include such other committee or one or more officers to the extent
of such delegation.
 
(c)    No Liability; Indemnification. No member of the Board or the Committee,
and no officer or member of any other committee to whom a delegation under
Section 2(b) has been made, will be liable for any act done, or determination
made, by the individual in good faith with respect to the Plan or any Award. The
Company will indemnify and hold harmless each such individual as to any acts or
omissions, or determinations made, with respect to this Plan or any Award to the
maximum extent that the law and the Company’s by-laws permit.
 
3.    Eligibility.  The Administrator may designate any of the following as a
Participant from time to time, to the extent of the Administrator’s authority:
any officer or other employee of the Company or its Affiliates; any individual
that the Company or an Affiliate has engaged to become an officer or employee;
any consultant or advisor who provides services to the Company or its
Affiliates; or any Director, including a Non-Employee Director.  The
Administrator’s granting of an Award to a Participant will not require the
Administrator to grant an Award to such individual at any future time.  The
Administrator’s granting of a particular type of Award to a Participant will not
require the Administrator to grant any other type of Award to such individual.
 
4.    Types of Awards; Assistance to Participants.
 
(a)    Grants of Awards. Subject to the terms of this Plan, the Administrator
may grant any type of Award to any Participant it selects, but only employees of
the Company or a Subsidiary (that qualifies under Code Section 422) may receive
grants of incentive stock options within the meaning of Code Section 422. 
Awards may be granted alone or in addition to, in tandem with, or (subject to
the prohibition on repricing set forth in Section 15(e)) in substitution for any
other Award (or any other award granted under another plan of the Company or any
Affiliate, including the plan of an acquired entity).
 
(b)    Assistance. On such terms and conditions as shall be approved by the
Administrator, the Company or any Subsidiary may directly or indirectly lend
money to any Participant or other person to accomplish the purposes of the Plan,
including to assist such Participant or other person to acquire Shares upon the
exercise of Options, provided that such lending is not permitted to the extent
it would violate terms of the Sarbanes-Oxley Act of 2002 or any other law,
regulation or other requirement applicable to the Company or any Subsidiary.
 
2

--------------------------------------------------------------------------------


 
5.    Shares Reserved under this Plan.
 
(a)    Plan Reserve.  On and after the Reverse Split Date, subject to adjustment
as provided in Section 17, an aggregate of 7,477,395 Shares, plus the number of
Shares described in Section 5(c), are reserved for issuance under this Plan. 
The Shares reserved for issuance may be either authorized and unissued Shares or
shares reacquired at any time and now or hereafter held as treasury stock.  The
aggregate number of Shares reserved under this Section 5(a) shall be depleted by
the maximum number of Shares, if any, that may be issuable under an Award as
determined at the time of grant; provided that the aggregate number of Shares
reserved under this Section 5(a) shall be depleted by 1.5 Shares for each Share
delivered in payment or settlement of a full-value Award.  For this purpose, a
full-value Award includes Restricted Stock, Restricted Stock Units payable in
Shares, Performance Shares, Performance Units payable in Shares, and any other
similar Award payable in Shares under which the value of the Award is measured
as the full value of a Share, rather than the increase in the value of a Share.
A full-value award does not include Options or Stock Appreciation Rights such
that the aggregate number of Shares reserved under this Section 5(a) shall be
depleted by one (1) Share for each Share delivered in settlement of a Stock
Appreciation Right and by one (1) Share for each Share delivered in payment of
Options exercised. Notwithstanding the foregoing, on and after the Reverse Split
Date, no more than 200,000 Shares may be issued upon the exercise of incentive
stock options. For purposes of determining the aggregate number of Shares
reserved for issuance under this Plan, any fractional Share shall be rounded to
the next highest full Share.
 
(b)    Replenishment of Shares Under this Plan.  If (i) an Award lapses,
expires, terminates or is cancelled without the issuance of Shares under the
Award (whether due currently or on a deferred basis), (ii) it is determined
during or at the conclusion of the term of an Award that all or some portion of
the Shares with respect to which the Award was granted will not be issuable, or
that other compensation with respect to the Shares covered by the Award will not
be payable, on the basis that the conditions for such issuance will not be
satisfied, (iii) Shares are forfeited under an Award or (iv) Shares are issued
under any Award and the Company subsequently reacquires them pursuant to rights
reserved upon the issuance of the Shares, then such Shares shall be recredited
to the Plan’s reserve and may again be used for new Awards under this Plan, but
Shares recredited to the Plan’s reserve pursuant to clause (iv) may not be
issued pursuant to incentive stock options. Additionally, the following Shares
may not again be made available for issuance as Awards under the Plan: (i)
Shares not issued or delivered as a result of the net settlement of an
outstanding Option or SAR, (ii) Shares used to pay the Option Price or
withholding taxes related to an outstanding Award, and (iii) Shares repurchased
on the open market with the proceeds of the Option Price.
 
(c)            Addition of Shares from Prior Plans.  After the Effective Date,
if any Shares subject to awards granted under the Prior Plans would again become
available for new grants under the terms of such plan if such plan were still in
effect (taking into account, at the time such awards would again become
available, such plan’s provisions concerning termination or expiration, if any),
then those Shares will be available for the purpose of granting Awards under
this Plan, thereby increasing the number of Shares available for issuance under
this Plan as determined under Section 5(a).
 
3

--------------------------------------------------------------------------------




 
(d)    Participant Limitations.  On and after the Reverse Split Date, subject to
adjustment as provided in Section 17, no Participant may be granted Awards that
could result in such Participant:
 
(i)            receiving Options for, and/or Stock Appreciation Rights with
respect to, more than 500,000 Shares during any fiscal year of the Company;
 
(ii)            receiving Awards of Restricted Stock and/or Restricted Stock
Units, and/or other Stock-based Awards pursuant to Section 12, relating to more
than 125,000 Shares during any fiscal year of the Company;
 
(iii)            receiving Awards of Performance Shares, and/or Awards of
Performance Units the value of which is based on the Fair Market Value of
Shares, for more than 250,000 Shares during any fiscal year of the Company;
 
(iv)            receiving Awards with a performance period of more than one
year, including Awards of Performance Units the value of which is not based on
the Fair Market Value of Shares, Long-Term Incentive Award(s) or Dividend
Equivalent Unit(s) that would pay more than $10,000,000 to the Participant
during any single fiscal year of the Company; or
 
(v)            receiving Awards with a performance period of not more than one
year, including Annual Incentive Awards, Awards of Performance Units the value
of which is not based on the Fair Market Value of Shares, or Dividend Equivalent
Unit(s) that would pay more than $4,000,000 to the Participant during any fiscal
year of the Company.
 
In all cases, determinations under this Section 5(d) should be made in a manner
that is consistent with the exemption for performance‑based compensation that
Code Section 162(m) provides.


6.    Options.  Subject to the terms of this Plan, the Administrator will
determine all terms and conditions of each Option, including but not limited to:
(a) whether the Option is an “incentive stock option” which meets the
requirements of Code Section 422, or a “nonqualified stock option” which does
not meet the requirements of Code Section 422; (b) the grant date, which may not
be any day prior to the date that the Administrator approves the grant; (c) the
number of Shares subject to the Option; (d) the exercise price, which may not be
less than the Fair Market Value of the Shares subject to the Option as
determined on the date of grant; (e) the terms and conditions of vesting and
exercise; and (f) the term, except that an Option must terminate no later than
ten (10) years after the date of grant. In all other respects, the terms of any
incentive stock option should comply with the provisions of Code Section 422
except to the extent the Administrator determines otherwise.  Except to the
extent the Administrator determines otherwise, a Participant may exercise an
Option in whole or part after the right to exercise the Option has accrued,
provided that any partial exercise must be for one hundred (100) Shares or
multiples thereof.  If an Option that is intended to be an incentive stock
option fails to meet the requirements thereof, the Option shall automatically be
treated as a nonqualified stock option to the extent of such failure.  Unless
restricted by the Administrator, and subject to such procedures as the
Administrator may specify, the payment of the exercise price of Options made be
made by (w) delivery of cash or other Shares or other securities of the Company
(including by attestation) having a then Fair Market Value equal to the purchase
price of such Shares, (x) by delivery (including by fax) to the Company or its
designated agent of an executed irrevocable option exercise form together with
irrevocable instructions to a broker-dealer to sell or margin a sufficient
portion of the Shares and deliver the sale or margin loan proceeds directly to
the Company to pay for the exercise price, (y) by surrendering the right to
receive Shares otherwise deliverable to the Participant upon exercise of the
Award having a Fair Market Value at the time of exercise equal to the total
exercise price, or (z) by any combination of (w), (x) and/or (y).  Except to the
extent otherwise set forth in an Award agreement, a Participant shall have no
rights as a holder of Stock as a result of the grant of an Option until the
Option is exercised, the exercise price and applicable withholding taxes are
paid and the Shares subject to the Option are issued thereunder.
 
4

--------------------------------------------------------------------------------


 
7.    Stock Appreciation Rights. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each SAR, including but
not limited to: (a) whether the SAR is granted independently of an Option or
relates to an Option; (b) the grant date, which may not be any day prior to the
date that the Administrator approves the grant; (c) the number of Shares to
which the SAR relates; (d) the grant price, provided that the grant price shall
not be less than the Fair Market Value of the Shares subject to the SAR as
determined on the date of grant; (e) the terms and conditions of exercise or
maturity, including vesting; (f) the term, provided that an SAR  must terminate
no later than ten (10) years after the date of grant; and (g) whether the SAR
will be settled in cash, Shares or a combination thereof. If an SAR is granted
in relation to an Option, then unless otherwise determined by the Administrator,
the SAR shall be exercisable or shall mature at the same time or times, on the
same conditions and to the extent and in the proportion, that the related Option
is exercisable and may be exercised or mature for all or part of the Shares
subject to the related Option. Upon exercise of any number of SARs, the number
of Shares subject to the related Option shall be reduced accordingly and such
Option may not be exercised with respect to that number of Shares.  The exercise
of any number of Options that relate to an SAR shall likewise result in an
equivalent reduction in the number of Shares covered by the related SAR.
 
8.    Performance and Stock Awards. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each award of Shares,
Restricted Stock, Restricted Stock Units, Performance Shares or Performance
Units, including but not limited to: (a) the number of Shares and/or units to
which such Award relates; (b) whether, as a condition for the Participant to
realize all or a portion of the benefit provided under the Award, one or more
Performance Goals must be achieved during such period as the Administrator
specifies; (c) whether the restrictions imposed on Restricted Stock or
Restricted Stock Units shall lapse, and all or a portion of the Performance
Goals subject to an Award shall be deemed achieved, upon a Participant’s death,
Disability or Retirement; (d) the length of the vesting and/or performance
period (provided that any period of vesting applicable to Restricted Stock or
Restricted Stock Units that are (i) not subject to a Performance Goal and (ii)
granted to a Participant other than a Non-Employee Director may not lapse more
quickly than ratably over three (3) years from the date of grant, subject to
Sections 2 and 17) and, if different, the date on which payment of the benefit
provided under the Award will be made; (e) with respect to Performance Units,
whether to measure the value of each unit in relation to a designated dollar
value or the Fair Market Value of one or more Shares; and (f) with respect to
Restricted Stock Units and Performance Units, whether to settle such Awards in
cash, in Shares (including Restricted Stock), or a combination thereof.
 
Except to the extent otherwise set forth in an Award agreement:
 
5

--------------------------------------------------------------------------------


 
(a)    Following the issuance of Shares of Restricted Stock to a Participant and
before the Shares are fully vested, the Participant shall be entitled to
exercise full voting rights with respect to such Shares, and receive all
dividends or distributions paid with respect to such Shares; and if any such
dividends or distributions are paid in Shares, such Shares shall be subject to
the same restrictions as the Shares of Restricted Stock with respect to which
they were paid.  Notwithstanding the foregoing, no dividends or distributions
shall be payable to the Participant with respect to, and the Participant shall
not have the right to vote the Shares of Restricted Stock with respect to,
record dates occurring prior to the grant date of the Award, or with respect to
record dates occurring on or after the date, if any, on which the Participant
has forfeited such Shares.
 
(b)    Subject to Section 13, Awards of Restricted Stock, Restricted Stock
Units, Performance Shares and Performance Units shall be subject to the transfer
restrictions set forth in Section 14 and to forfeiture upon termination of
employment or service until the vesting and/or performance conditions set forth
in the Award agreement have been satisfied.
 
(c)    A Participant shall not be entitled to, and shall agree to waive or
otherwise surrender, any rights to vote or receive dividends or other
distributions paid with respect to Performance Shares, Performance Units valued
in Shares or Restricted Stock Units that are granted to the Participant until
after the Performance Shares have been earned or the Company has issued Shares
in settlement of the Performance Units or Restricted Stock Units in accordance
with the Award agreement.
 
9.    Annual Incentive Awards.  Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of an Annual Incentive
Award, including but not limited to the Performance Goals, performance period,
the potential amount payable, and the timing of payment; provided that the
Administrator must require that payment of all or any portion of the amount
subject to the Annual Incentive Award is contingent on the achievement of one or
more Performance Goals during the period the Administrator specifies, although
the Administrator may specify that all or a portion of the Performance Goals
subject to an Award are deemed achieved upon a Participant’s death, Disability
or Retirement (except, in the case of an Award intended to constitute
performance-based compensation under Code Section 162(m), to the extent
inconsistent with the applicable requirements of Code Section 162(m)), or such
other circumstances as the Administrator may specify.
 
10.            Long-Term Incentive Awards.  Subject to the terms of this Plan,
the Administrator will determine all terms and conditions of a Long-Term
Incentive Award, including but not limited to the Performance Goals, performance
period (which must be more than one year), the potential amount payable, and the
timing of payment; provided that the Administrator must require that payment of
all or any portion of the amount subject to the Long-Term Incentive Award is
contingent on the achievement of one or more Performance Goals during the period
the Administrator specifies, although the Administrator may specify that all or
a portion of the Performance Goals subject to an Award are deemed achieved upon
a Participant’s death, Disability or Retirement (except, in the case of an Award
intended to constitute performance-based compensation under Code Section 162(m),
to the extent inconsistent with the applicable requirements of Code Section
162(m)), or such other circumstances as the Administrator may specify.
 
11.            Dividend Equivalent Units.  Subject to the terms of this Plan,
the Administrator will determine all terms and conditions of each award of
Dividend Equivalent Units, including but not limited to whether: (a) such Award
will be granted in tandem with another Award; (b) payment of the Award will be
made concurrently with dividend payments or credited to an account for the
Participant which provides for the deferral of such amounts until a stated time;
(c) the Award will be settled in cash or Shares; and (d) as a condition for the
Participant to realize all or a portion of the benefit provided under the Award,
one or more Performance Goals must be achieved during such period as the
Administrator specifies; provided that Dividend Equivalent Units may not be
granted in connection with an Option, Stock Appreciation Right or other “stock
right” within the meaning of Code Section 409A; and provided further that no
Dividend Equivalent Unit granted in tandem with another Award shall include
vesting provisions more favorable to the Participant than the vesting
provisions, if any, to which the tandem Award is subject; and provided further
that any performance period applicable to an Awards of Dividend Equivalent Units
must relate to a period of at least one year except that, if the Award is made
in the year this Plan becomes effective, at the time of commencement of
employment with the Company or on the occasion of a promotion, then the Award
may relate to a period shorter than one year.
 
6

--------------------------------------------------------------------------------




 
12.            Other Stock-Based Awards.  Subject to the terms of this Plan, the
Administrator may grant to Participants other types of Awards, which may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, Shares, either alone or in addition to or in conjunction
with other Awards, and payable in Stock or cash.  Without limitation except as
provided herein (and subject to the limitations of Section 15(e)), such Award
may include the issuance of shares of unrestricted Stock, which may be awarded
in payment of director fees, in lieu of cash compensation, in exchange for
cancellation of a compensation right, as a bonus, or upon the attainment of
Performance Goals or otherwise, or rights to acquire Stock from the Company. 
The Administrator shall determine all terms and conditions of the Award,
including but not limited to, the time or times at which such Awards shall be
made, and the number of Shares to be granted pursuant to such Awards or to which
such Award shall relate; provided that any Award that provides for purchase
rights shall be priced at 100% of Fair Market Value on the date of the Award.
 
13.            Effect of Termination on Awards.  If the Participant has in
effect an employment, retention, change of control, severance or similar
agreement with the Company or any Affiliate that discusses the effect of the
Participant’s termination of employment or service on the Participant’s Awards,
then such agreement shall control.  In any other case, except as otherwise
provided by the Administrator in an Award agreement or as otherwise determined
by the Administrator prior to or at the time of termination of a Participant’s
employment or service, the following provisions shall apply upon a Participant’s
termination of employment or service with the Company and its Affiliates.
 
(a)            Termination of Employment or Service.  If a Participant’s service
with the Company and its Affiliates as an employee or a Director ends for any
reason other than (i) a termination for Cause, (ii) death, (iii) Disability or
(iv) Retirement, then:
 
(i)            Any outstanding unvested Options or SARs shall be forfeited
immediately upon such termination, and any outstanding vested Options or SARs
shall be exercisable until the earlier of (A) six (6) months following the
Participant’s termination date and (B) the expiration date of the Option or SAR
under the terms of the applicable Award agreement; provided that, if the Option
was granted to a Director, then the vested Options or SARs shall be exercisable
until the earlier of twelve (12) months following the Participant’s termination
date and the expiration date.
 
7

--------------------------------------------------------------------------------


 
(ii)            All other outstanding Awards made to the Participant, to the
extent not then earned, vested or paid to the Participant, shall terminate on
the Participant’s last day of employment or service.
 
(b)            Death, Disability or Retirement of Participant.  If a Participant
dies during employment with the Company and its Affiliates or while a Director,
or if a Participant’s service terminates as a result of Disability or
Retirement, then:
 
(i)            All outstanding Options or SARs shall become fully vested and
exercisable by the Participant or, in the case of death, by the Participant’s
estate or the person who has acquired the right to exercise such Awards by
bequest or inheritance, as follows:
 
(A)    In the case of the Participant’s death, until the earlier of twelve (12)
months following the date of the Participant’s death and the expiration date of
the Option or SAR.
 
(B)    In the case of a termination as a result of Disability, until the earlier
of twelve (12) months following the date of the termination and the expiration
date of the Option or SAR.
 
(C)    In the case of a termination as a result of Retirement, until the earlier
of ten (10) years following the date of the Participant’s Retirement and the
expiration date of the Option or SAR.
 
(ii)            All restrictions on all outstanding Awards of Restricted Stock
or Restricted Units that are not Performance Awards, including all related
Dividend Equivalent Units, shall be deemed to have lapsed, and such Awards shall
become fully vested, upon the date of death or termination, as applicable.
 
(iii)            All outstanding Awards of Performance Shares and Performance
Units, including all related Dividend Equivalent Units, shall be paid in either
unrestricted shares of Stock or cash, as the case may be, following the end of
the performance period and based on achievement of the Performance Goals
established for such Awards, as if the Participant had not died or terminated
service, as applicable, but prorated based on the portion of the performance
period that the Participant has completed at the time of death or termination of
service.
 
(iv)            All other outstanding Awards made to the Participant, to the
extent not then earned, vested or paid to the Participant, shall terminate on
the Participant’s last day of employment or service.
 
(c)            Termination for Cause.  If a Participant’s employment with the
Company and its Affiliates or service as a Director is terminated for Cause, all
Awards and grants of every type, whether or not then vested, shall terminate no
later than the Participant’s last day of employment.  The Committee shall have
discretion to waive the application of this Section 13(c) in whole or in part
and to determine whether the event or conduct at issue constitutes Cause for
termination.
 
(d)            Time of Termination.  For purposes of this Section 13,
termination of service shall be deemed to occur at 11:59 p.m. (Central Time) on
the relevant date described above, except that, if the Participant is terminated
for Cause,  then the termination shall occur immediately at the time of such
termination.
 
8

--------------------------------------------------------------------------------


 
(e)            Consultants and Other Stock-Based Awards.  The Administrator
shall have the discretion to determine, at the time an Award is made, the effect
of the termination of service of a Consultant on Awards held by such individual,
and the effect on other Stock-based Awards of the Participant’s termination of
employment or service with the Company and its Affiliates.
 
14.            Restrictions on Transfer, Encumbrance and Disposition.  No Award
granted under this Plan may be sold, assigned, mortgaged, pledged, exchanged,
hypothecated or otherwise transferred, or encumbered or disposed of, by a
Participant other than by will or the laws of descent and distribution, and
during the lifetime of the Participant such Awards may be exercised only by the
Participant or the Participant’s legal representative or by the permitted
transferee of such Participant as hereinafter provided (or by the legal
representative of such permitted transferee).  Notwithstanding the foregoing,
(a) unless otherwise prohibited by an Award agreement, a Participant may
transfer Awards to (i) his or her spouse, children or grandchildren (“Immediate
Family Members”); (ii) a trust or trusts for the exclusive benefit of such
Immediate Family Members; or (iii) a partnership in which such Immediate Family
Members are the only partners; provided that the transfer will be effective only
if the Participant receives no consideration for such transfer; and (b) a
Participant may transfer an Award if permitted by the Administrator. Subsequent
transfers of transferred Awards are prohibited except transfers to those persons
or entities to which the Participant could have transferred such Awards, or
transfers otherwise made in accordance with this Section 14.  Any attempted
transfer not permitted by this Section 14 shall be null and void and have no
legal effect.  The restrictions set forth in this Section 14, and any risk of
forfeiture applicable to an Award, shall be enforceable against any transferee
of an Award.
 
15.            Termination and Amendment of Plan; Amendment, Modification or
Cancellation of Awards.
 
(a)    Term of Plan.  Unless the Board earlier terminates this Plan pursuant to
Section 15(b), this Plan will terminate when all Shares reserved for issuance
have been issued.  If the term of this Plan extends beyond ten (10) years from
the Effective Date, no incentive stock options may be granted after such time
unless the shareholders of the Company have approved an extension of this Plan. 
In addition, no Award may constitute qualified performance-based compensation
within the meaning of Code Section 162(m) unless, to the extent required by Code
Section 162(m) for such Award to constitute qualified performance-based
compensation, the material terms of the Performance Goals applicable to such
Award are disclosed to and reapproved by the shareholders of the Company no
later than the first shareholder meeting that occurs in the fifth (5th) year
following the year in which the shareholders previously approved the Performance
Goals.
 
(b)    Termination and Amendment.  The Board or the Administrator may amend,
alter, suspend, discontinue or terminate this Plan at any time, subject to the
following limitations:
 
(i)            the Board must approve any amendment of this Plan to the extent
the Company determines such approval is required by: (A) prior action of the
Board,  (B) applicable corporate law, or (C) any other applicable law;
 
(ii)            shareholders must approve any amendment of this Plan to the
extent the Company determines such approval is required by: (A) Section 16 of
the Exchange Act, (B) the Code, (C) the listing requirements of any principal
securities exchange or market on which the Shares are then traded, or (D) any
other applicable law; and
 
9

--------------------------------------------------------------------------------


 
(iii)            shareholders must approve any of the following Plan amendments:
(A) an amendment to materially increase any number of Shares specified in
Section 5(a) or the limits set forth in Section 5(d) (except as permitted by
Section 17), (B) an amendment to shorten the minimum vesting periods required in
Section 8, or (C) an amendment that would diminish the protections afforded by
Section 15(e).
 
(c)            Amendment, Modification, Cancellation and Disgorgement of Awards.
 
(i)            Except as provided in Section 15(e) and subject to the
requirements of this Plan, the Administrator may modify, amend or cancel any
Award, or waive any restrictions or conditions applicable to any Award or the
exercise of the Award; provided that, except as otherwise provided in the Plan
or the Award agreement, any modification or amendment that materially diminishes
the rights of the Participant, or the cancellation of the Award, shall be
effective only if agreed to by the Participant or any other person(s) as may
then have an interest in the Award, but the Administrator need not obtain
Participant (or other interested party) consent for the modification, amendment
or cancellation of an Award pursuant to the provisions of subsection (ii) or
Section 17 or as follows: (A) to the extent the Administrator deems such action
necessary to comply with any applicable law or the listing requirements of any
principal securities exchange or market on which the Shares are then traded; (B)
to the extent the Administrator deems necessary to preserve favorable accounting
or tax treatment of any Award for the Company; or (C) to the extent the
Administrator determines that such action does not materially and adversely
affect the value of an Award or that such action is in the best interest of the
affected Participant (or any other person(s) as may then have an interest in the
Award).  Notwithstanding the foregoing, unless determined otherwise by the
Administrator, any such amendment shall be made in a manner that will enable an
Award intended to be exempt from Code Section 409A to continue to be so exempt,
or to enable an Award intended to comply with Code Section 409A to continue to
so comply.
 
(ii)            Notwithstanding anything to the contrary in an Award agreement,
the Administrator shall have full power and authority to terminate or cause the
Participant to forfeit the Award, and require the Participant to disgorge to the
Company any gains attributable to the Award, if the Participant engages in any
action constituting, as determined by the Administrator in its discretion, Cause
for termination, or a breach of any agreement between the Participant and the
Company or an Affiliate concerning noncompetition, nonsolicitation,
confidentiality, trade secrets, intellectual property, nondisparagement or
similar obligations.
 
(iii)            Any Awards granted pursuant to this Plan, and any Stock issued
or cash paid pursuant to an Award, shall be subject to any recoupment or
clawback policy that is adopted by, or any recoupment or similar requirement
otherwise made applicable by law, regulation or listing standards to, the
Company from time to time.
 
(iv)            Unless the Award agreement specifies otherwise, the
Administrator may cancel any Award at any time if the Participant is not in
compliance with all applicable provisions of the Award agreement and the Plan.
 
10

--------------------------------------------------------------------------------


 
(d)    Survival of Authority and Awards.  Notwithstanding the foregoing, the
authority of the Board and the Administrator under this Section 15 and to
otherwise administer the Plan with respect to then-outstanding Awards will
extend beyond the date of this Plan’s termination. In addition, termination of
this Plan will not affect the rights of Participants with respect to Awards
previously granted to them, and all unexpired Awards will continue in force and
effect after termination of this Plan except as they may lapse or be terminated
by their own terms and conditions.
 
(e)    Repricing and Backdating Prohibited.  Notwithstanding anything in this
Plan to the contrary, and except for the adjustments provided for in Section 17,
neither the Administrator nor any other person may (i) amend the terms of
outstanding Options or SARs to reduce the exercise or grant price of such
outstanding Options or SARs; (ii) cancel outstanding Options or SARs in exchange
for Options or SARs with an exercise or grant price that is less than the
exercise or grant price of the original Options or SARs; or (iii) cancel
outstanding Options or SARs with an exercise or grant price above the current
Fair Market Value of a Share in exchange for cash or other securities.  In
addition, the Administrator may not make a grant of an Option or SAR with a
grant date that is effective prior to the date the Administrator takes action to
approve such Award.
 
(f)    Foreign Participation.  To assure the viability of Awards granted to
Participants employed or residing in foreign countries, the Administrator may
provide for such special terms as it may consider necessary or appropriate to
accommodate differences in local law, tax policy, accounting or custom.
Moreover, the Administrator may approve such supplements to, or amendments,
restatements or alternative versions of, this Plan as it determines is necessary
or appropriate for such purposes. Any such amendment, restatement or alternative
versions that the Administrator approves for purposes of using this Plan in a
foreign country will not affect the terms of this Plan for any other country. In
addition, all such supplements, amendments, restatements or alternative versions
must comply with the provisions of Section 15(b)(ii).
 
(g)    Code Section 409A.  The provisions of Code Section 409A are incorporated
herein by reference to the extent necessary for any Award that is subject to
Code Section 409A to comply therewith.
 
16.            Taxes.
 
(a)    Withholding.  In the event the Company or one of its Affiliates is
required to withhold any Federal, state or local taxes or other amounts in
respect of any income recognized by a Participant as a result of the grant,
vesting, payment or settlement of an Award or disposition of any Shares acquired
under an Award, the Company or its Affiliate may deduct (or require an Affiliate
to deduct) from any cash payments of any kind otherwise due the Participant, or
with the consent of the Administrator, Shares otherwise deliverable or vesting
under an Award, to satisfy such tax or other obligations.  Alternatively, the
Company or its Affiliate may require such Participant to pay to the Company or
its Affiliate, in cash, promptly on demand, or make other arrangements
satisfactory to the Company or its Affiliate regarding the payment to the
Company or its Affiliate of the aggregate amount of any such taxes and other
amounts.  If Shares are deliverable upon exercise or payment of an Award, then,
unless restricted by the Administrator and subject to such procedures as the
Administrator may specify, a Participant may satisfy all or a portion of the
Federal, state and local withholding tax obligations arising in connection with
such Award by electing to (i) have the Company or its Affiliate withhold Shares
otherwise issuable under the Award, (ii) tender back Shares received in
connection with such Award or (iii) deliver other previously owned Shares;
provided that the amount to be withheld may not exceed the total minimum
federal, state and local tax withholding obligations associated with the
transaction to the extent needed for the Company and its Affiliates to avoid an
accounting charge. If an election is provided, the election must be made on or
before the date as of which the amount of tax to be withheld is determined and
otherwise as the Administrator requires.  In any case, the Company and its
Affiliates may defer making payment or delivery under any Award if any such tax
may be pending unless and until indemnified to its satisfaction.
 
11

--------------------------------------------------------------------------------


 
(b)    No Guarantee of Tax Treatment.  Notwithstanding any provisions of the
Plan, the Company does not guarantee to any Participant or any other Person with
an interest in an Award that (i) any Award intended to be exempt from Code
Section 409A shall be so exempt, (ii) any Award intended to comply with Code
Section 409A or Code Section 422 shall so comply, or (iii) any Award shall
otherwise receive a specific tax treatment under any other applicable tax law,
nor in any such case will the Company or any Affiliate be required to indemnify,
defend or hold harmless any individual with respect to the tax consequences of
any Award.
 
17.            Adjustment Provisions; Change of Control.
 
(a)    Adjustment of Shares.  If:  (i) the Company shall at any time be involved
in a merger or other transaction in which the Shares are changed or exchanged;
(ii) the Company shall subdivide or combine the Shares or the Company shall
declare a dividend payable in Shares, other securities (other than stock
purchase rights issued pursuant to a shareholder rights agreement) or other
property; (iii) the Company shall effect a cash dividend the amount of which, on
a per Share basis, exceeds ten percent (10%) of the Fair Market Value of a Share
at the time the dividend is declared, or the Company shall effect any other
dividend or other distribution on the Shares in the form of cash, or a
repurchase of Shares, that the Board determines by resolution is special or
extraordinary in nature or that is in connection with a transaction that the
Company characterizes publicly as a recapitalization or reorganization involving
the Shares; or (iv) any other event shall occur, which, in the case of this
clause (iv), in the judgment of the Administrator necessitates an adjustment to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under this Plan, then the Administrator shall, in such
manner as it may deem equitable to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under this Plan,
adjust as applicable: (A) the number and type of Shares subject to this Plan
(including the number and type of Shares described in Sections 5(a), (b) and
(d)) and which may after the event be made the subject of Awards; (B) the number
and type of Shares subject to outstanding Awards; (C) the grant, purchase, or
exercise price with respect to any Award; and (D) to the extent such discretion
does not cause an Award that is intended to qualify as performance-based
compensation under Code Section 162(m) to lose its status as such, the
Performance Goals of an Award.  In any such case, the Administrator may also (or
in lieu of the foregoing) make provision for a cash payment to the holder of an
outstanding Award in exchange for the cancellation of all or a portion of the
Award (without the consent of the holder of an Award) in an amount determined by
the Administrator effective at such time as the Administrator specifies (which
may be the time such transaction or event is effective). However, in each case,
with respect to Awards of incentive stock options, no such adjustment may be
authorized to the extent that such authority would cause this Plan to violate
Code Section 422(b).  Further, the number of Shares subject to any Award payable
or denominated in Shares must always be a whole number. In any event, previously
granted Options or SARs are subject to only such adjustments as are necessary to
maintain the relative proportionate interest the Options and SARs represented
immediately prior to any such event and to preserve, without exceeding, the
value of such Options or SARs.
 
12

--------------------------------------------------------------------------------


 
Without limitation, in the event of any reorganization, merger, consolidation,
combination or other similar corporate transaction or event, whether or not
constituting a Change of Control (other than any such transaction in which the
Company is the continuing corporation and in which the outstanding Stock is not
being converted into or exchanged for different securities, cash or other
property, or any combination thereof), the Administrator may substitute, on an
equitable basis as the Administrator determines, for each Share then subject to
an Award and the Shares subject to this Plan (if the Plan will continue in
effect), the number and kind of shares of stock, other securities, cash or other
property to which holders of Stock are or will be entitled in respect of each
Share pursuant to the transaction.
 
Notwithstanding the foregoing, in the case of a stock dividend (other than a
stock dividend declared in lieu of an ordinary cash dividend) or subdivision or
combination of the Shares (including a reverse stock split), if no action is
taken by the Administrator, adjustments contemplated by this subsection that are
proportionate shall nevertheless automatically be made as of the date of such
stock dividend or subdivision or combination of the Shares.
 
For the avoidance of doubt, the grant of an Award shall not affect in any way
the right or power of the Company or any of its Affiliates to make or authorize
any or all adjustments, recapitalizations, reorganizations or other changes in
the Company’s or such Affiliate’s capital structure or business, or any merger,
consolidation or business combination of the Company or such Affiliate, or any
issuance or modification of any term, condition, or covenant of any bond,
debenture, debt, preferred stock or other instrument ahead of or affecting the
Stock or the rights of the holders of Stock, or the dissolution or liquidation
of the Company or any Affiliate, or any sale or transfer of all or any part of
its assets or business or any other Company or Affiliate action or proceeding,
whether of a similar character or otherwise.
 
(b)    Issuance or Assumption.  Notwithstanding any other provision of this
Plan, and without affecting the number of Shares otherwise reserved or available
under this Plan, in connection with any merger, consolidation, acquisition of
property or stock, or reorganization, the Administrator may authorize the
issuance or assumption of awards under this Plan upon such terms and conditions
as it may deem appropriate.
 
(c)    Change of Control.  To the extent the Participant has in effect an
employment, retention, change of control, severance or similar agreement with
the Company or any Affiliate or is subject to a policy that provides for a more
favorable result to the Participant upon a Change of Control with respect to the
Participant’s Awards, such agreement or policy shall control.  In all other
cases, unless provided otherwise in an Award agreement or by the Administrator
prior to the date of the Change of Control, in the event of a Change of Control:
 
(i)            each holder of an Option or SAR shall have the right at any time
thereafter to exercise the Option or SAR in full whether or not the Option or
SAR was theretofore exercisable; provided that the Company may elect to cancel
all outstanding Options or SARs in exchange for a cash payment equal to the
excess of the Change of Control Price over the exercise price of the Shares
subject to such Option or SAR upon the Change of Control (or for no cash payment
if such excess is zero);
 
(ii)            Shares of Restricted Stock and Restricted Stock Units that are
not then vested shall vest upon the date of the Change of Control and each
holder of such Restricted Stock or Restricted Stock Units shall have the right,
exercisable by written notice to the Company within sixty (60) days after the
Change of Control, to receive, in exchange for the surrender of such Restricted
Stock, an amount of cash equal to the Change of Control Price of such Restricted
Stock or Restricted Stock Units; provided that the Company may elect to cancel
each outstanding Restricted Stock Unit in exchange for a cash payment equal to
the Change of Control Price upon the Change of Control;
 
13

--------------------------------------------------------------------------------


 
(iii)            each holder of a Performance Share and/or Performance Unit for
which the performance period has not expired shall have the right, exercisable
by written notice to the Company within sixty (60) days after the Change of
Control, to receive, in exchange for the surrender of the Performance Share
and/or Performance Unit, an amount of cash equal to the product of the value of
the Performance Share and/or Performance Unit, assuming the greater of target or
projected actual performance (based on the assumption that the applicable
Performance Goals continue to be achieved at the same rate through the end of
the performance period as they are at the time of the Change of Control), and a
fraction, the numerator of which is the number of whole months that have elapsed
from the beginning of the performance period to the date of the Change of
Control and the denominator of which is the number of whole months in the
performance period; provided that the Company may elect to cancel each
outstanding Performance Unit in exchange for a cash payment equal to the value
of such Performance Unit;
 
(iv)            all Incentive Awards for which the performance period has not
yet expired shall be deemed to have been earned pro rata, as if the Performance
Goals are attained as of the effective date of the Change of Control, by taking
the product of (A) the sum of (1) average of the Annual Incentive Award earned
by the Participant during the Company’s latest three consecutive fiscal years,
and (2) the greater of target or projected actual performance (based on the
assumption that the applicable Performance Goals continue to be achieved at the
same rate through the end of the performance period as they are at the time of
the Change of Control) for any Long-Term Incentive Award, and (B) a fraction,
the numerator of which is the number of whole months that have elapsed from the
beginning of the performance period to the date of the Change of Control and the
denominator of which is the number of whole months in the performance period;
 
(v)            each holder of an Incentive Award, Performance Share and/or
Performance Unit that has been earned but not yet paid shall receive an amount
of cash equal to the value of the Incentive Award, Performance Share and/or
Performance Unit;
 
(vi)            each holder of a Dividend Equivalent Unit shall be entitled to
receive a cash payment equal to the value of the Dividend Equivalent Unit as of
the date of the Change of Control; provided that such payment will be pro rated
to the extent, if at all, any related Award is settled on a pro rata basis; and
 
(vii)            each holder of any type of Award not subject to the foregoing
provisions shall be entitled to receive a cash payment based on the value of the
Award as of the date of the Change of Control.
 
For purposes of this Section 17, the “value” of a Performance Share shall be
equal to, and the “value” of a Performance Unit for which the value is equal to
the Fair Market Value of Shares shall be based on, the Change of Control Price.
 
14

--------------------------------------------------------------------------------


 
Notwithstanding anything to the contrary in this Section 17(c), the terms of any
Awards that are subject to Code Section 409A shall govern the treatment of such
Awards upon a Change of Control, and the terms of this Section 17(c) shall not
apply, to the extent required for such Awards to remain compliant with Code
Section 409A, as applicable.
 
(d)    Application of Limits on Payments.
 
(i)            Determination of Cap or Payment. Except to the extent the
Participant has in effect an employment or similar agreement with the Company or
any Affiliate or is subject to a policy that provides for a more favorable
result to the Participant upon a Change of Control, if any payments or benefits
paid by the Company pursuant to this Plan, including any accelerated vesting or
similar provisions (“Plan Payments”), would cause some or all of the Plan
Payments in conjunction with any other payments made to or benefits received by
a Participant in connection with a Change of Control (such payments or benefits,
together with the Plan Payments, the “Total Payments”) to be subject to the tax
(“Excise Tax”) imposed by Code Section 4999 but for this Section 17(d), then,
notwithstanding any other provision of this Plan to the contrary, the Total
Payments shall be delivered either (A) in full or (B) in an amount such that the
value of the aggregate Total Payments that the Participant is entitled to
receive shall be One Dollar ($1.00) less than the maximum amount that the
Participant may receive without being subject to the Excise Tax, whichever of
(A) or (B) results in the receipt by the Participant of the greatest benefit on
an after-tax basis (taking into account applicable federal, state and local
income taxes and the Excise Tax).
 
(ii)            Procedures.
 
(A)    If a Participant or the Company believes that a payment or benefit due
the Participant will result in some or all of the Total Payments being subject
to the Excise Tax, then the Company, at its expense, shall obtain the opinion
(which need not be unqualified) of nationally recognized tax counsel (“National
Tax Counsel”) selected by the Company (which may be regular outside counsel to
the Company), which opinion sets forth (1) the amount of the Base Period Income
(as defined below), (2) the amount and present value of the Total Payments, (3)
the amount and present value of any excess parachute payments determined without
regard to any reduction of Total Payments pursuant to Section 6(a)(ii), and (4)
the net after-tax proceeds to the Participant, taking into account applicable
federal, state and local income taxes and the Excise Tax if (x) the Total
Payments were delivered in accordance with Section 17(d)(i)(A) or (y) the Total
Payments were delivered in accordance with Section 17(d)(i)(B).  The opinion of
National Tax Counsel shall be addressed to the Company and the Participant and
shall be binding upon the Company and the Participant. If such National Tax
Counsel opinion determines that Section 17(d)(i)(B) applies, then the Plan
Payments or any other payment or benefit determined by such counsel to be
includable in the Total Payments shall be reduced or eliminated so that under
the bases of calculations set forth in such opinion there will be no excess
parachute payment. In such event, payments or benefits included in the Total
Payments shall be reduced or eliminated by applying the following principles, in
order: (1) the payment or benefit with the higher ratio of the parachute payment
value to present economic value (determined using reasonable actuarial
assumptions) shall be reduced or eliminated before a payment or benefit with a
lower ratio; (2) the payment or benefit with the later possible payment date
shall be reduced or eliminated before a payment or benefit with an earlier
payment date; and (3) cash payments shall be reduced prior to non-cash benefits;
provided that if the foregoing order of reduction or elimination would violate
Code Section 409A, then the reduction shall be made pro rata among the payments
or benefits included in the Total Payments (on the basis of the relative present
value of the parachute payments).
 
15

--------------------------------------------------------------------------------


 
(B)    For purposes of this Section 17: (1) the terms “excess parachute payment”
and “parachute payments” shall have the meanings given in Code Section 280G and
such “parachute payments” shall be valued as provided therein; (2) present value
shall be calculated in accordance with Code Section 280G(d)(4); (3) the term
“Base Period Income” means an amount equal to the Participant’s “annualized
includible compensation for the base period” as defined in Code Section
280G(d)(1); (4) for purposes of the opinion of National Tax Counsel, the value
of any noncash benefits or any deferred payment or benefit shall be determined
by the Company’s independent auditors in accordance with the principles of Code
Sections 280G(d)(3) and (4); and (5) the Participant shall be deemed to pay
federal income tax and employment taxes at the highest marginal rate of federal
income and employment taxation, and state and local income taxes at the highest
marginal rate of taxation in the state or locality of the Participant’s
domicile, net of the maximum reduction in federal income taxes that may be
obtained from the deduction of such state and local taxes.
 
(C)            If National Tax Counsel so requests in connection with the
opinion required by this Section 17(d)(ii), the Company shall obtain, at the
Company’s expense, and the National Tax Counsel may rely on, the advice of a
firm of recognized executive compensation consultants as to the reasonableness
of any item of compensation to be received by the Participant solely with
respect to its status under Code Section 280G.
 
(D)            The Company agrees to bear all costs associated with, and to
indemnify and hold harmless the National Tax Counsel from, any and all claims,
damages and expenses resulting from or relating to its determinations pursuant
to this Section 17, except for claims, damages or expenses resulting from the
gross negligence or willful misconduct of such firm.
 
(E)    This Section 17 shall be amended to comply with any amendment or
successor provision to Code Section 280G or Code Section 4999. If such
provisions are repealed without successor, then this Section 17 shall be
cancelled without further effect.
 
16

--------------------------------------------------------------------------------




 
18.            Miscellaneous.
 
(a)    Other Terms and Conditions.  The Administrator may provide in any Award
agreement such other provisions (whether or not applicable to the Award granted
to any other Participant) as the Administrator determines appropriate to the
extent not otherwise prohibited by the terms of the Plan.
 
(b)    Employment and Service.  The issuance of an Award shall not confer upon a
Participant any right with respect to continued employment or service with the
Company or any Affiliate, or the right to continue as a Director.  Unless
determined otherwise by the Administrator, for purposes of the Plan and all
Awards, the following rules shall apply:
 
(i)            a Participant who transfers employment between the Company and
its Affiliates, or between Affiliates, will not be considered to have terminated
employment;
 
(ii)            a Participant who ceases to be a Non-Employee Director because
he or she becomes an employee of the Company or an Affiliate shall not be
considered to have ceased service as a Director with respect to any Award until
such Participant’s termination of employment with the Company and its
Affiliates;
 
(iii)            a Participant who ceases to be employed by the Company or an
Affiliate and immediately thereafter becomes a Non-Employee Director, a
non-employee director of an Affiliate, or a consultant to the Company or any
Affiliate shall not be considered to have terminated employment until such
Participant’s service as a director of, or consultant to, the Company and its
Affiliates has ceased; and
 
(iv)            a Participant employed by an Affiliate will be considered to
have terminated employment when such entity ceases to be an Affiliate.
 
Notwithstanding the foregoing, for purposes of an Award that is subject to Code
Section 409A, if a Participant’s termination of employment or service triggers
the payment of compensation under such Award, then the Participant will be
deemed to have terminated employment or service upon his or her “separation from
service” within the meaning of  Code Section 409A.  Notwithstanding any other
provision in this Plan or an Award to the contrary, if any Participant is a
“specified employee” within the meaning of Code Section 409A as of the date of
his or her “separation from service” within the meaning of  Code Section 409A,
then, to the extent required by Code Section 409A, any payment made to the
Participant on account of such separation from service shall not be made before
a date that is six months after the date of the separation from service.
 
(c)    No Fractional Shares.  No fractional Shares or other securities may be
issued or delivered pursuant to this Plan, and the Administrator may determine
whether cash, other securities or other property will be paid or transferred in
lieu of any fractional Shares or other securities, or whether such fractional
Shares or other securities or any rights to fractional Shares or other
securities will be canceled, terminated or otherwise eliminated.
 
(d)    Unfunded Plan; Awards Not Includable for Benefits Purposes.  This Plan is
unfunded and does not create, and should not be construed to create, a trust or
separate fund with respect to this Plan’s benefits. This Plan does not establish
any fiduciary relationship between the Company and any Participant or other
person. To the extent any person holds any rights by virtue of an Award granted
under this Plan, such rights are no greater than the rights of the Company’s
general unsecured creditors.  Income recognized by a Participant pursuant to an
Award shall not be included in the determination of benefits under any employee
pension benefit plan (as such term is defined in Section 3(2) of the Employee
Retirement Income Security Act of 1974, as amended) or group insurance or other
benefit plans applicable to the Participant which are maintained by the Company
or any Affiliate, except as may be provided under the terms of such plans or
determined by resolution of the Board.
 
17

--------------------------------------------------------------------------------


 
(e)    Requirements of Law and Securities Exchange.  The granting of Awards and
the issuance of Shares in connection with an Award are subject to all applicable
laws, rules and regulations and to such approvals by any governmental agencies
or national securities exchanges as may be required. Notwithstanding any other
provision of this Plan or any award agreement, the Company has no liability to
deliver any Shares under this Plan or make any payment unless such delivery or
payment would comply with all applicable laws and the applicable requirements of
any securities exchange or similar entity, and unless and until the Participant
has taken all actions required by the Company in connection therewith.  The
Company may impose such restrictions on any Shares issued under the Plan as the
Company determines necessary or desirable to comply with all applicable laws,
rules and regulations or the requirements of any national securities exchanges.
 
(f)    Governing Law; Venue.  This Plan, and all agreements under this Plan,
will be construed in accordance with and governed by the laws of the State of
Wisconsin, without reference to any conflict of law principles.  Any legal
action or proceeding with respect to this Plan, any Award or any award
agreement, or for recognition and enforcement of any judgment in respect of this
Plan, any Award or any award agreement, may only be brought and determined in
(i) a court sitting in the County of Manitowoc, or the Federal District Court
for the Eastern District of Wisconsin sitting in the County of Milwaukee, in the
State of Wisconsin, and (ii) a “bench” trial, and any party to such action or
proceeding shall agree to waive its right to a jury trial.
 
(g)    Limitations on Actions.  Any legal action or proceeding with respect to
this Plan, any Award or any award agreement, must be brought within one year
(365 days) after the day the complaining party first knew or should have known
of the events giving rise to the complaint.
 
(h)    Construction.   Whenever any words are used herein in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply; and wherever any words are used in the singular or plural,
they shall be construed as though they were used in the plural or singular, as
the case may be, in all cases where they would so apply.  Title of sections are
for general information only, and this Plan is not to be construed with
reference to such titles.
 
(i)    Severability.  If any provision of this Plan or any award agreement or
any Award (a) is or becomes or is deemed to be invalid, illegal or unenforceable
in any jurisdiction, or as to any person or Award, or (b) would disqualify this
Plan, any award agreement or any Award under any law the Administrator deems
applicable, then such provision should be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Administrator, materially altering the intent of
this Plan, award agreement or Award, then such provision should be stricken as
to such jurisdiction, person or Award, and the remainder of this Plan, such
award agreement and such Award will remain in full force and effect.
 
18

--------------------------------------------------------------------------------


 
19.            Definitions. Capitalized terms used in this Plan or any Award
agreement have the following meanings, unless the Award agreement otherwise
provides:
 
(a)    “Administrator” means the Committee; provided that, to the extent the
Board has retained authority and responsibility as an Administrator of the Plan,
the term “Administrator” shall also mean the Board or, to the extent the
Committee has delegated authority and responsibility as an Administrator of the
Plan to one or more officers of the Company as permitted by Section 2(b), the
term “Administrator” shall also mean such officer or officers.
 
(b)    “Affiliate” shall have the meaning given in Rule 12b-2 under the Exchange
Act.  Notwithstanding the foregoing, for purposes of determining those
individuals to whom an Option or Stock Appreciation Right may be granted, the
term “Affiliate” means any entity that, directly or through one or more
intermediaries, is controlled by, controls, or is under common control with, the
Company within the meaning of Code Sections 414(b) or (c); provided that, in
applying such provisions, the phrase “at least 20 percent” shall be used in
place of “at least 80 percent” each place it appears therein.
 
(c)    “Award” means a grant of Options, Stock Appreciation Rights, Performance
Shares, Performance Units, Restricted Stock, Restricted Stock Units, Shares, an
Annual Incentive Award, a Long-Term Incentive Award, Dividend Equivalent Units
or any other type of award permitted under the Plan.
 
(d)    “Board” means the Board of Directors of the Company.
 
(e)    “Cause” means any of the following as determined by the Company:  (i)
with respect to Participants other than Non-Employee Directors, (A) the failure
of the Participant to perform or observe any of the material terms or provisions
of any written employment agreement between the Participant and the Company or
its Affiliates or, if no written agreement exists, the gross dereliction of the
Participant’s duties (for reasons other than the Participant’s Disability) with
respect to the Company or its Affiliates; (B) the failure of the Participant to
comply fully with the lawful directives of the Board or the board of directors
of an Affiliate of the Company, as applicable, or the officers or supervisory
employees to whom the Participant reports; (C) the Participant’s dishonesty,
misconduct, misappropriation of funds, or disloyalty or disparagement of the
Company, any of its Affiliates or its management or employees; or (D) other
proper cause determined in good faith by the Administrator; or (ii) with respect
to Non-Employee Directors, (A) fraud or intentional misrepresentation; (B)
embezzlement, misappropriation or conversion of assets or opportunities of the
Company or any of its Affiliates; or (C) any other gross or willful misconduct
as determined by the Committee, in its sole and conclusive discretion.
 
(f)    “Change of Control” means the first to occur of the following with
respect to the Company or any upstream holding company (which, for purposes of
this definition, shall be included in references to “the Company”):
 
(i)            Any “Person,” as that term is defined in Sections 13(d) and 14(d)
of the Exchange Act, but excluding the Company, any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, or any
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “Beneficial Owner” (as that term is defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities; or
 
19

--------------------------------------------------------------------------------


 
(ii)            The Company is merged or consolidated with any other corporation
or other entity, other than: (A) a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than sixty percent (60%) of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(B) the Company engages in a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no “Person”
(as defined above) acquires thirty percent (30%) or more of the combined voting
power of the Company’s then outstanding securities. Notwithstanding the
foregoing, a merger or consolidation involving the Company shall not be
considered a “Change of Control” if the Company is the surviving corporation and
shares of the Stock are not converted into or exchanged for stock or securities
of any other corporation, cash or any other thing of value, unless persons who
beneficially owned shares of the Stock outstanding immediately prior to such
transaction own beneficially less than a majority of the outstanding voting
securities of the Company immediately following the merger or consolidation;
 
(iii)            The Company or any Affiliate sells, assigns or otherwise
transfers assets in a transaction or series of related transactions, if the
aggregate market value of the assets so sold, assigned or otherwise transferred
exceeds fifty percent (50%) of the Company’s consolidated book value, determined
by the Company in accordance with generally accepted accounting principles,
measured at the time at which such transaction occurs or the first of such
series of related transactions occurs; provided that such a transfer effected
pursuant to a spin-off or split-up where shareholders of the Company retain
ownership of the transferred assets proportionate to their pro rata ownership
interest in the Company shall not be deemed a “Change of Control”;
 
(iv)            The Company dissolves and liquidates substantially all of its
assets; or
 
(v)            At any time after the Effective Date when the “Continuing
Directors” cease to constitute a majority of the Board. For this purpose, a
“Continuing Director” shall mean: (A) the individuals who, at the Effective
Date, constitute the Board; and (B) any new Directors (other than Directors
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (i), (ii), or (iii) of this definition)
whose appointment to the Board or nomination for election by Company
shareholders was approved by a vote of at least two-thirds of the then-serving
Continuing Directors.
 
If an Award is considered deferred compensation subject to the provisions of
Code Section 409A, then the Administrator may include an amended definition of
“Change of Control” in the Award agreement issued with respect to such Award as
necessary to comply with, or as necessary to permit a deferral under, Code
Section 409A.
 
(g)    “Change of Control Price” means the highest of the following: (i) the
Fair Market Value of the Shares, as determined on the date of the Change of
Control; (ii) the highest price per Share paid in the Change of Control
transaction; or (iii) the Fair Market Value of the Shares, calculated on the
date of surrender of the relevant Award in accordance with Section 17(c), but
this clause (iii) shall not apply if in the Change of Control transaction, or
pursuant to an agreement to which the Company is a party governing the Change of
Control transaction, all of the Shares are purchased for and/or converted into
the right to receive a current payment of cash and no other securities or other
property.
 
20

--------------------------------------------------------------------------------


 
(h)    “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to a specific provision of the Code includes any successor provision and the
regulations promulgated under such provision.
 
(i)    “Committee” means the Compensation Committee of the Board, or such other
committee of the Board that is designated by the Board with the same or similar
authority.  The Committee shall consist only of Non-Employee Directors (not
fewer than two (2)) who also qualify as Outside Directors to the extent
necessary for the Plan to comply with Rule 16b-3 promulgated under the Exchange
Act or any successor rule and to permit Awards that are otherwise eligible to
qualify as “performance-based compensation” under Section 162(m) of the Code to
so qualify.
 
(j)    “Company” means The Manitowoc Company, Inc., a Wisconsin corporation, or
any successor thereto.
 
(k)    “Director” means a member of the Board; “Non-Employee Director” means a
Director who is not also an employee of the Company or its Subsidiaries; and
“Outside Director” means a Director who qualifies as an outside director within
the meaning of Code Section 162(m).
 
(l)    "Disability" means disability as defined in the Company’s long-term
disability plan covering exempt salaried employees, except as otherwise
determined by the Administrator and set forth in an Award agreement.  The
Administrator shall make the determination of Disability and may request such
evidence of disability as it reasonably determines.
 
(m)            “Dividend Equivalent Unit” means the right to receive a payment,
in cash or Shares, equal to the cash dividends or other distributions paid with
respect to a Share as described in Section 11.
 
(n)    “Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
reference to a specific provision of the Exchange Act includes any successor
provision and the regulations and rules promulgated under such provision.
 
(o)    “Fair Market Value” means, per Share on a particular date, the last sales
price on such date on the national securities exchange on which the Stock is
then traded, as reported in The Wall Street Journal, or if no sales of Stock
occur on the date in question, on the last preceding date on which there was a
sale on such exchange. If the Shares are not listed on a national securities
exchange, but are traded in an over-the-counter market, the last sales price
(or, if there is no last sales price reported, the average of the closing bid
and asked prices) for the Shares on the particular date, or on the last
preceding date on which there was a sale of Shares on that market, will be used.
If the Shares are neither listed on a national securities exchange nor traded in
an over-the-counter market, the price determined by the Administrator, in its
discretion, will be used.  If an actual sale of a Share occurs on the market,
then the Company may consider the sale price to be the Fair Market Value of such
Share.
 
(p)    “Incentive Award” means the right to receive a cash payment to the extent
Performance Goals are achieved (or other requirements are met), and shall
include “Annual Incentive Awards” as described in Section 9 and “Long-Term
Incentive Awards” as described in Section 10.
 
21

--------------------------------------------------------------------------------


 
(q)    “Option” means the right to purchase Shares at a stated price for a
specified period of time.
 
(r)    “Participant” means an individual selected by the Administrator to
receive an Award.
 
(s)    “Performance Goals” means any goals the Administrator establishes that
relate to one or more of the following with respect to the Company or any one or
more of its Subsidiaries, Affiliates or other business units:  revenue; cash
flow; total shareholder return; dividends; debt; net cash provided by operating
activities; net cash provided by operating activities less net cash used in
investing activities; cost of goods sold; ratio of debt to debt plus equity;
profit before tax; gross profit; net profit; net operating profit; net operating
profit after taxes; net sales; earnings before interest and taxes; earnings
before interest, taxes, depreciation and amortization; Fair Market Value of
Shares; basic earnings per share; diluted earnings per share; return on
shareholder equity; average accounts receivable (calculated by taking the
average of accounts receivable at the end of each month); accounts receivable;
average inventories (calculated by taking the average of inventories at the end
of each month); inventories; return on average total capital employed; return on
net assets employed before interest and taxes; economic value added; return on
year-end equity; current assets; non-interest bearing current liabilities; net
property, plant and equipment; operating assets; capitalized research and
development; goodwill; accumulated amortization of goodwill; goodwill
impairment; capital; cost of capital; cost of equity; cost of debt; bad debt
reserves; inventory reserves; taxes; or a combination of the foregoing. As to
each Performance Goal, the relevant measurement of performance shall be computed
in accordance with generally accepted accounting principles to the extent
applicable, but, unless otherwise determined by the Administrator, will exclude
the effects of the following:  (i) charges for reorganizing and restructuring;
(ii) discontinued operations; (iii) asset write-downs; (iv) gains or losses on
the disposition of a business; (v) changes in tax or accounting principles,
regulations or laws; (vi) mergers, acquisitions, dispositions or
recapitalizations; (vii) impacts on interest expense, preferred dividends and
share dilution as a result of debt and capital transactions; and (viii)
extraordinary, unusual and/or non-recurring items of income, expense, gain or
loss, that, in case of each of the foregoing, the Company identifies in its
publicly filed periodic or current reports, its audited financial statements,
including notes to the financial statements, or the Management’s Discussion and
Analysis section of the Company’s annual report. With respect to any Award
intended to qualify as performance-based compensation under Code Section 162(m),
such exclusions shall be made only to the extent consistent with Code Section
162(m).  To the extent consistent with Code Section 162(m), the Administrator
may also provide for other adjustments to Performance Goals in the Award
agreement or plan document evidencing any Award.  In addition, the Administrator
may appropriately adjust any evaluation of performance under a Performance Goal
to exclude any of the following events that occurs during a performance period:
(i) litigation, claims, judgments or settlements; (ii) the effects of changes in
other laws or regulations affecting reported results; and (iii) accruals of any
amounts for payment under this Plan or any other compensation arrangements
maintained by the Company; provided that, with respect to any Award intended to
qualify as performance-based compensation under Code Section 162(m), such
adjustment may be made only to the extent consistent with Code Section 162(m). 
Where applicable, the Performance Goals may be expressed, without limitation, in
terms of attaining a specified level of the particular criterion or the
attainment of an increase or decrease (expressed as absolute numbers, averages
and/or percentages) in the particular criterion or achievement in relation to a
peer group or other index. The Performance Goals may include a threshold level
of performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be paid (or specified
vesting will occur), and a maximum level of performance above which no
additional payment will be made (or at which full vesting will occur).  In
addition, in the case of Awards that the Administrator determines at the date of
grant will not be considered “performance-based compensation” under Code Section
162(m), the Administrator may establish other Performance Goals and provide for
other exclusions or adjustments not listed in this Plan.
 
22

--------------------------------------------------------------------------------


 
(t)    “Performance Shares” means the right to receive Shares to the extent
Performance Goals are achieved (or other requirements are met) as described in
Section 8.
 
(u)    “Performance Unit” means the right to receive a cash payment and/or
Shares valued in relation to a unit that has a designated dollar value or the
value of which is equal to the Fair Market Value of one or more Shares, to the
extent Performance Goals are achieved (or other requirements are met) as
described in Section 8.
 
(v)    “Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, or any group of Persons
acting in concert that would be considered “persons acting as a group” within
the meaning of Treas. Reg. § 1.409A-3(i)(5).
 
(w)            “Plan” means The Manitowoc Company, Inc. 2013 Omnibus Incentive
Plan, as may be amended from time to time.
 
(x)    “Restricted Stock” means a Share that is subject to a risk of forfeiture
or restrictions on transfer, or both a risk of forfeiture and restrictions on
transfer, as described in Section Section 8.
 
(y)    “Restricted Stock Unit” means the right to receive a cash payment and/or
Shares equal to the Fair Market Value of one Share that is subject to a risk of
forfeiture or restrictions on transfer, or both a risk of forfeiture and
restrictions on transfer, as described in Section 8.
 
(z)     “Retirement” means, except as otherwise determined by the Administrator
and set forth in an Award agreement, (i) with respect to Participants other than
Non-Employee Directors, termination of employment or service with the Company
and its Affiliates on or after the date the Participant has both attained age
sixty (60) and completed five (5) years of service with the Company and its
Affiliates, and (ii) with respect to Participants who are Non-Employee
Directors, the Non-Employee Director’s removal (other than for Cause),
non-election (other than for Cause) or resignation on or after reaching the
mandatory retirement age set forth in the Company’s Corporate Governance
Guidelines.
 
(aa)            “Section 16 Participants” means Participants who are subject to
the provisions of Section 16 of the Exchange Act.
 
(bb)            “Share” means a share of Stock.
 
(cc)            “Stock” means the Common Stock of the Company.
 
(dd)            “Stock Appreciation Right” or “SAR” means the right to receive
cash, and/or Shares with a Fair Market Value, equal to the appreciation of the
Fair Market Value of a Share during a specified period of time.
 
(ee)            “Subsidiary” means any corporation, limited liability company or
other limited liability entity in an unbroken chain of entities beginning with
the Company if each of the entities (other than the last entities in the chain)
owns the stock or equity interest possessing more than fifty percent (50%) of
the total combined voting power of all classes of stock or other equity
interests in one of the other entities in the chain.
 
23

--------------------------------------------------------------------------------


ADDENDUM TO


THE MANITOWOC COMPANY, INC.


2013 OMNIBUS INCENTIVE PLAN


APPLICABLE TO EMPLOYEES AND MANAGING DIRECTORS WHO ARE TAX
RESIDENTS OF FRANCE


The terms and conditions detailed below are to be read in conjunction with The
Manitowoc Company, Inc 2013 Omnibus Incentive Plan (hereinafter the “Plan”).
Defined terms hereinafter are to have the same meaning as that stated in the
Plan.


ARTICLE I.    SCOPE OF THE ADDENDUM


This Addendum only governs the grant of the Options to employees of any direct
or indirect French subsidiaries of The Manitowoc Company, Inc. and its
subsidiaries and affiliates (hereinafter “the Manitowoc Group”) (in accordance
with article L 225-180 of the new “Code de Commerce”), and not the other Awards
provided for in the Plan.


Notwithstanding any other provisions of the Plan not referred to in this
Addendum, the following provisions/amendments are applicable to such employees
in respect of the Options. These provisions constitute either exceptions to
provisions of the same nature provided for in the Plan, or additional rules to
these documents, so that the Options qualify as options under French law for
favorable social and tax regime.


ARTICLE II.   GRANT OF OPTIONS


2.1            Granting Period.


The authorization given by the shareholders’ meeting of The Manitowoc Company,
Inc. to the Board of Directors and the Compensation and Benefits Committee
(hereinafter the “Committee”) for granting the Options is limited to thirty
eight (38) months as from the date of this shareholders’ meeting.


2.2            Beneficiaries.


Options may be granted under this Addendum to the following beneficiaries
(hereinafter “Employees”):



i
Employees, i.e., individuals having an employment contract with the French
company and being at the date of grant of the Options, based in France or abroad
under a temporary secondment and individuals having an employment contract with
a foreign company of the Manitowoc Group as defined by article L 225-180 of the
new “Code de Commerce” and being seconded in France.

 

i
Managing Directors (i.e., “Dirigeants Sociaux”) of any French company of the
Manitowoc Group as defined by article L 225-180 of the new “Code de Commerce” at
the date of grant.

 
2.3            Type of Options.


The Options granted under the Plan modified by this Addendum will only be
purchase Options (i.e., Shares bought back by the Company). No Options may be
granted under this Addendum that are subscription Options (i.e., newly issued
Shares of the Company).


Limited stock appreciation right:
No Stock Appreciation Right may be granted after the date of grant of the
related Options. In addition, such Stock Appreciation Right must be mentioned in
the Option grant letter.
 

--------------------------------------------------------------------------------




2.4            Date of Grant.


Options cannot be granted during the ten (10) stock exchange sessions preceding
and following the publication of the consolidated or annual accounts.


Options cannot be granted during a period starting at the date at which the
management of the Company is aware of any information that could have a
significant impact on the Company’s Share price and ending ten (10) stock
exchange sessions after this information has been made public.


Options cannot be granted within a twenty (20) day period following a
distribution of dividends or a capital increase.


2.5            Conditions of Grant.


Options are definitively offered and cannot be cancelled or modified.


No Options can be granted to any Employees holding Shares representing ten
percent (10%) or more of The Manitowoc Company, Inc. share capital at the date
of the grant of the Options.


The total number of Options granted to Employees and remaining unexercised
(outstanding Options) shall never cover a number of Shares exceeding one-third
of The Manitowoc Company, Inc. share capital.


Should the Company purchase its Shares before granting Options the purchase
Options shall be awarded over the stock within twelve (12) months of their
purchase.


The Shares shall be purchased by the issuing Company at least one day before the
Options become exercisable.


2.6            Option Price.


The Option price will be the Fair Market Value of Common Stock at the date of
grant (i.e., the price per share at the close of the previous day’s trading as
reported on the New York Stock Exchange Composite Tape).


Nevertheless, unless otherwise specifically approved by the Committee, this
Option price shall not be less than ninety-five percent (95%) of the average
stock exchange price during the twenty (20) days preceding the day when the
Option is granted. In addition, this Option Price shall not be less than
ninety-five percent (95%) of the average purchase price of its own Shares held
by The Manitowoc Company, Inc. to be allocated to the Option holder.


ARTICLE III.  REGIME OF OPTIONS


3.1            Transferability of the Options.


Notwithstanding any other provisions of the Plan not referred to in this
Addendum, an Option is only transferable by death of the Employee. In the event
of an Employee’s death, the period during which the legal heirs are entitled to
exercise the Option is six (6) months following the Employee’s death.


3.2            Adjustments of the Option Price.


The Option price shall remain unchanged as from the grant of the Options until
the exercise of the Options. The Option price shall be adjusted only upon the
occurrence of the events specified under French law (article L 225-181 of the
new “Code de Commerce”).
2

--------------------------------------------------------------------------------




No other event may constitute a recognized exception under French regulations
except in case of any modifications as provided from time to time by any new
French regulations or by any governmental decision.


3.3            Date of Exercise.


Twenty-five percent (25%) of Options granted under this Addendum shall be
exercisable after the expiration of a two year period as from the date of grant
and an additional twenty-five percent (25%) of Options shall be exercisable
thereafter on the anniversary of the date of grant, up to one hundred percent
(100%).


3.4            Payment of the Option Price.


The payment of the Option price is allowed either in cash or by compensation of
certain, due and payable debts that the Employees hold against the Company.


ARTICLE IV.  SALE OF SHARES RESULTING FROM THE EXERCISE OF OPTIONS


4.1            Principles.


Under both French Tax and Social Security Codes, the favorable social security
and tax regime applicable to the “acquisition gain” is linked to the sale of the
Shares resulting from the exercise of the Options in a period not less than four
years as from the grant of the Options (Section 163 bis C).


An additional holding period of two years between the exercise and the sale of
the Shares must be respected in addition to the initial period of four years in
order for the Beneficiaries to benefit from a more favorable tax regime.


Under the new “Code de Commerce,” the sale of the Shares resulting from the
exercise of the Options shall not be forbidden beyond a period of three years
starting from the exercise of the Options (section L 225-177).


4.2            Application.


By virtue of the principles mentioned in Section 4.1 above, and except in the
events provided under section 91 ter of Annex II of the French Tax Code, when
all the conditions provided by this section are fulfilled, the shares shall not
be sold, or otherwise disposed of, before a period of two (2) years for shares
resulting from Options exercised after the expiration of a two-year period as
from the date of grant of the Options.


Notwithstanding the above-mentioned provisions the shares may be sold, or
otherwise disposed of, after the expiration of a four-year period as from the
date of grant of the Options.


Failing to respect the above-mentioned non transferability period would entail
the invalidity of the sale of the shares for the faulty Employee provided such
provision complies with U. S. laws and is otherwise enforceable.


According to Section 91 ter of Annex II of the French Tax Code, the initial four
(4) year period between grant of Options and sale of Shares is not required in
strict limited cases for benefiting from the favorable tax regime:



i
in case of the optionee’s disability or death,

 
3

--------------------------------------------------------------------------------




 

i
in case of the optionee’s retirement at the request of the Company provided the
optionee exercised the options at least three (3) months before the termination
of the optionee’s work contract, and still holds the share at the date of the
event.

 

i
in case of dismissal, provided the optionee exercised the optionee’s options at
least three (3) months before the optionee is notified of the optionee’s
dismissal.

 
In these cases, the sale of the Shares may occur in connection with the event,
which means, in particular in case of dismissal and retirement, not before the
termination of the contract.


Should any modifications of the French legal and/or tax regime arise that would
concern the conditions to qualify for the preferential tax and social security
treatment, the Committee would be entitled to modify accordingly and for this
sole purpose the dates of exercise of the Options as well as the vesting period
applicable to future grants of Options and the holding conditions of the Shares.
 
 
 
4